DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 6 of the response, filed 02/27/2022, with respect to the objections to the specification and the claims, have been fully considered and are persuasive.  The informalities have been removed from the specification and the claims; therefore, the objections to the specification and claims have been withdrawn.
Applicant's arguments filed 02/07/2022, regarding the rejections made under 35 U.S.C. §102(a)(1) and §103, have been fully considered but they are not persuasive.  Although Jenn fails to disclose the added limitation to Claim 1 of the first mounting disc comprising a plurality of slits, Laurila does disclose a plurality of slits on a first mounting disc, and the extension portion of each blade of Laurila is configured to produce an axial air flow toward the motor when the fan assembly is in operation.  The limitation of being configured to produce an axial air flow is a functional limitation; it describes what the invention does, not what the invention is.  The limitation discloses that the claimed structure can perform the function of producing an axial air flow, and since the structure of the claimed fan assembly is the same as the prior art structure, the prior art structure is capable of performing the claimed function of producing an axial air flow (See MPEP 2112.01(I)).  If the claimed fan assembly comprises a structural difference from the prior art fan assembly that causes the claimed fan assembly to produce said axial air flow, then the structural difference should be claimed.  Absent said disclosure, the claimed structure is the same as the prior art structure, and thus the prior art fan assembly can perform the same .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laurila (US Publication No: 2015/0377247).
Regarding Claim 1: Laurila discloses a centrifugal fan assembly (Figure 1, No. 1).  The assembly comprises at least a first mounting disc (3) and a second mounting disc (2), the first mounting disc being disposed more proximal to a driving motor (Figure 7, No. 22) coupled to the fan assembly, the first mounting disc having a center, an outer periphery, and a plurality of slits (16) (Figure 4a; Paragraph [0033], Lines 1-5); a plurality of fan blades (Figures 1 & 5, No. 5, 15) mounted on the first mounting disc, each fan blade including an extension portion (Figure 5, No. 15) protruding beyond the first mounting disc through one of the plurality of slits of the first mounting disc and toward the motor (Figure 4a; Paragraph [0033], Lines 1-5); and a remainder portion (5) disposed between the first mounting disc and the second mounting disc (Figure 1), wherein the extension portion and the remainder portion are manufactured as one integral part (Figure 5), wherein the extension portion has a smaller width than that of the remainder portion and is located further away from the periphery of the first mounting disc than the remainder portion (Figures 1 & 5), 
Regarding Claim 3: Laurila discloses the centrifugal fan assembly of Claim 1, wherein each fan blade has a width direction (Figure 5, horizontal direction) and a uniform and solid cross section (Figure 6) perpendicular to the width direction, the cross- section having two major opposing sides (30, 31), a first lateral end (8), and a second lateral end (14), the two opposing sides being both smooth curves generally (Figure 6), the two opposing sides defining a thickness therebetween (Figure 6).
Regarding Claim 4: Laurila discloses the fan blade of Claim 3, wherein the two major opposing sides curving to a same direction, and wherein the thickness gradually increases from the first lateral end to the second lateral end (Figure 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurila in view of Gerken (US Patent No: 6,508,627).
Regarding Claim 5: Laurila discloses the centrifugal fan assembly of Claim 1, wherein at least one of the fan blades is made of an extruded aluminum (Paragraph [0036], Lines 1-3). Laurila, however, fails to disclose at least one of the fan blades being made from an extruded aluminum alloy.
Gerken teaches a centrifugal fan assembly (Figure 2, No. 10) comprising fan blades (11), wherein at least one of the fan blades is made of an extruded aluminum alloy (Column 4, Lines 14-17).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the extruded aluminum alloy of Gerken in for the extruded aluminum of Laurila.  Both extruded aluminum and extruded aluminum alloys are known materials for fan blades of a centrifugal fan assembly (see Gerken: Column 4, Lines 15-16 & 54-57), and substituting an extruded aluminum alloy in for an extruded aluminum still results in fan blades usable in centrifugal fan assemblies .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL L SEHN/Primary Examiner, Art Unit 3745